962 So.2d 350 (2007)
Craig BUNCH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-167.
District Court of Appeal of Florida, Fourth District.
July 5, 2007.
Craig Bunch, Bristol, pro se.
Bill McCollum, Attorney General, Tallahassee, and Monique E. L'Italien, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The appellant appeals an order denying his motion for postconviction relief as facially insufficient. As the state concedes, in such circumstances, leave should be given to the prisoner to refile a legally sufficient *351 motion. See, e.g., Swatman v. State, 814 So.2d 1109 (Fla. 2d DCA 2002); Jones v. State, 708 So.2d 1045 (Fla. 4th DCA 1998). We therefore affirm but without prejudice to the appellant refiling a legally sufficient motion within sixty days of the mandate.
STONE, WARNER and STEVENSON, JJ., concur.